Citation Nr: 0712195	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-38 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for rib 
injury residuals.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pelvic injury residuals.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hip degenerative joint disease.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbar spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for rib and pelvic injury residuals 
was last finally denied in an August 1998 rating decision 
because neither disorder was then clinically manifested.  
Notice of this decision was issued in September 1998; but a 
timely appeal was not perfected.  

2.  The evidence added to the record since the August 1998 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claims for entitlement to service 
connection for rib and pelvic injury residuals, and does not 
raise a reasonable possibility of substantiating the claims.

3.  Service connection for bilateral hip degenerative joint 
disease and lumbar degenerative disc disease was last finally 
denied in an August 1998 rating decision, and a timely appeal 
was not thereafter perfected.  

4.  The evidence added to the record since the August 1998 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for entitlement to service 
connection for bilateral hip degenerative joint disease and 
does not raise a reasonable possibility of substantiating the 
claim.

5.  The evidence added to the record since the August 1998 
rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a lumbar disorder.


CONCLUSIONS OF LAW

1.  The August 1998 RO decision denying entitlement to 
service connection for rib injury residuals, pelvic injury 
residuals, bilateral hip degenerative joint disease, and 
lumbar spine degenerative disc disease is final.   38 
U.S.C.A.  7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen claims of entitlement to service connection for rib 
injury residuals, pelvic injury residuals, and bilateral hip 
degenerative joint disease.  38 U.S.C.A.  5108 (West 2002); 
38 C.F.R.  3.156 (2006).

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a lumbar 
disorder.  38 U.S.C.A.  5108; 38 C.F.R.  3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A.  5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R  3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A.  5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A.  5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A.  5103A; 38 C.F.R. 
 3.159.  Finally, VA has a duty to notify the veteran that he 
should submit all pertinent evidence in his possession.  
 
Notice letters dated in September and December 2003, and a 
February 2006 supplemental statement of the case (SSOC) 
essentially satisfied the above cited criteria.  The veteran 
was notified of the pertinent version of 38 C.F.R.  3.156 in 
the August 2004 statement of the case (SOC).  The veteran was 
provided notice which complied with the decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in a March 2006 
letter.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
 See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A.  5103 (West 2002) is to 
provide claimants a meaningful opportunity to participate in 
the adjudication of claims.  Hence, in a claim to reopen it 
is vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.

Here, the veteran was provided proper notice of the need to 
submit new and material evidence in the August 2004 SOC, and 
was also essentially provided, as part of the same, notice of 
the appropriate legal definition of new and material 
evidence.  The appellant has essentially been provided 
pertinent notice under 38 U.S.C.A.  5103 concerning what 
evidence is necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  In this case, the 
RO looked at the bases for the denial in a prior decision, 
and, in so doing, sufficiently informed the veteran of the 
bases for the prior denial of his claims.  See February 2004 
rating decision.  Accordingly, further development is not 
required.

The content of the notice provided to the appellant complied 
with the requirements of 38 U.S.C.A.  5103(a) and 38 C.F.R. 
 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Further, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appealed matters.  


The Board acknowledges that the notice required by 38 
U.S.C.A.  5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it reasonably affect(s) the outcome of the 
case.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the above-cited notice 
correspondence fully complied with the requirements of 38 
U.S.C.A.  5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Factual Background

The veteran's service medical records, including the report 
of a September 1958 enlistment examination and the report of 
a June 1961 separation examination, include no diagnoses of 
any of the veteran's claimed disorders.  
 
An April 1960 clinical record cover sheet from the Womack 
Army Hospital (Womack) at Fort Bragg, North Carolina shows a 
diagnosis of contusion of the right hip and buttocks, due to 
the veteran having been caught between a mule and a jeep on 
April 1, 1960.  The veteran at that time complained of right 
upper leg pain and right inguinal area tenderness.  A June 
1960 health record shows that the veteran reported that 
during his April 1960 accident the wheel of a mule ran over 
his right thigh causing pain, and that pain continued.  
Physical examination the next day revealed tenderness over 
the adductor muscles.  
 
A November 1960 dispensary treatment record made no mention 
of any musculoskeletal-related problems or concerns.  
 
A May 1961 health record notes complaints of a twenty-four 
hour history of low back pain after bending over while 
working on a wheel.  
 
A June 1961 Report of Medical History fails to show that the 
veteran reported any musculoskeletal complaints.  
 
VA X-ray reports dated in May 1998 include diagnoses of 
lumbar spine disk degeneration and bilateral hip 
degeneration.

The report of a May 1998 VA muscles examination report notes 
that the veteran reported being pinned between two vehicles 
while on active duty.  The appellant added that at that time 
he was told that he incurred pelvic and rib fractures.  
Examination revealed no rib or pelvic pain.  The veteran also 
complained of a popping pain in his back which he thought was 
due to his in-service accident.  The examiner opined that the 
veteran did not have any pelvis symptoms, but that he did 
have lower back pain.  Following examination of the veteran, 
the examiner, essentially opined that no evidence of either 
pelvic or rib injury residuals was present.  Bilateral hip 
degenerative joint disease and lumbar spine degenerative disk 
disease were diagnosed, but neither was more than likely due 
to rib or pelvic injuries.  

An August 1998 rating decision denied entitlement to service 
connection for the disorders at issue.  The decision was 
based, in part, on a finding that there was no evidence of a 
current rib or pelvic disorder.  The decision also determined 
that neither degenerative disease of the hips nor lumbar 
degenerative disc disease was incurred in or aggravated by 
his military service, nor was either compensably disabling 
within one year of the veteran's separation from active 
duty.  Notice was provided in September 1998, however, the 
veteran did not perfect an appeal.  

The veteran presented his claim to reopen these issues in 
September 2003.  See VA Form 21-4138.  

Evidence submitted included private medical records received 
in January 2004.  These records, showing January 2003 
chiropractic treatment, note complaints of low back pain and 
include diagnoses of a right S2 and S4 strain.  A January 
2003 letter from a private chiropractor mentioned that a 
January 2003 X-ray examination showed lumbar abnormalities, 
and that [a]lthough the age of these projections cannot be 
specifically identified, typically this advanced 
magnification would be twenty years or more.  

A January 2003 VA urgent care note shows that the veteran 
complained of back pain which began the day before.  He 
denied any known trauma.  

A March 2003 VA neurosurgery consult report indicates that a 
February 2003 lumbar magnetic resonance imaging study showed 
degenerative joint disease but no evidence of disc herniation 
or surgical lesion.  

The RO found in February 2004 that new and material evidence 
had not been supplied to warrant the reopening of the service 
connection claims.  The veteran thereafter perfected an 
appeal.  

A June 2004 VA treatment record shows a diagnosis of 
mechanical low back pain.  The pain was attributed to 
biomechanical changes.  

A February 2006 VA progress note includes diagnoses of 
mechanical low back pain, retrolisthesis of L1 and L2, 
multilevel degenerative disc disease, and lumbar spine 
foraminal stenosis.  The examining physician pointed out that 
the veteran particularly asked her to comment about his 
report of having a crush injury in 1960, which he believed 
was the beginning of his back pain.  She opined that she 
could not "establish any clear causality."  She added that 
while X-ray records showed normal wear and tear type 
arthritis, it also could be facilitated by a prior injury.  

At a March 2006 Board hearing the veteran testified that he 
incurred the claimed disorders after being crushed between an 
Army mule [a flat-bedded vehicle] and a jeep.  See page four 
of hearing transcript (transcript).  He added that a review 
of X-ray records from Womack, which would have been dated in 
April, May, of June 1960, was necessary for VA to adjudicate 
his claims.  See pages 11 and 12 of transcript.  The 
representative conceded that these records were not 
available.  See page 11 of transcript.  

A VA fee-basis medical report shows that the veteran's claims 
file was reviewed by a private physician in May 2006.  The 
examiner reviewed the veteran's medical history, and noted 
that the appellant did not complain of a back injury 
following his April 1960 injury, and that it was not until 
many decades later that he sought medical care.  He opined 
that the appellant's lumbar arthritis and spinal disc 
degeneration was the result of the normal aging process.  The 
examiner added that if the lumbar problems were the result of 
the in-service 1960 injury the veteran would have had more 
intense and prolonged symptoms at the time of the 1960 
accident.  In a subsequent addendum the physician opined that 
[t]he lumbar arthritis and spinal disc degeneration is most 
likely caused by or the result of the normal aging process 
and not caused by the 1960 service injury.  

A December 2006 VA outpatient treatment record notes that a 
Schmorl's node at L1 was detected during a 2003 MRI 
examination.  The physician who signed the report indicated 
that the veteran informed her that it was his opinion that 
this node occurred while he was in the military and had since 
been the cause of his back pain.  The physician indicated 
that there was a possibility that the Schmorl's node was a 
direct result of the veteran's military service.  

Several other VA treatment records on file, dated in 2006 and 
2007, make no mention of any of the veteran's claimed 
disorders.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A.  1131; 38 C.F.R.  3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R.  3.303(d).


Certain chronic disabilities including, as here pertinent, 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A.  1112, 
1113, 1137; 38 C.F.R.  3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 3.303(a).

As pertinent to this case, the law provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R.  3.156(a) (2006).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A.  5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
 3.102.

Analysis

Rib and Pelvic Injury Residuals

Service connection for rib and pelvic injury residuals was 
previously denied in August 1998 on  the basis that there was 
no evidence that the veteran had either claimed disability. 
 That decision was not perfected for appeal, and it is final. 
 38 U.S.C.A.  7105.  The claim may not be reopened unless new 
and material evidence is received.  38 U.S.C.A.  5108.  

For evidence to be new and material in this matter, it would 
have to show that the veteran, in fact, currently had the 
disabilities for which he is claiming service connection.  No 
evidence received since the August 1998 RO decision does so. 
 In fact, the evidence of record associated with the claims 
folder either before or after August 1998 includes no medical 
evidence whatsoever which contains a diagnosis of either rib 
or pelvic injury residuals.  See report of May 1998 VA 
muscles examination.  Regarding these contentions, the 
appellant is a layperson, and his opinion in this matter is 
not competent evidence, as opinions regarding medical nexus 
require medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). .  

The Board finds that no additional evidence received since 
the August 1998 rating decision relates to an unestablished 
fact necessary to substantiate either claim, i.e., whether 
the veteran in fact is disabled due to current has rib or 
pelvic injury residuals.  The additional evidence does not 
raise a reasonable possibility of substantiating the claims, 
it is not new and material, and the claims are not reopened.

Bilateral Hip Degenerative Joint Disease

In August 1998, the RO denied service connection for 
degenerative joint disease of the hips.  The veteran was 
notified of his appellate rights but he did not perfect an 
appeal.  As such, the 1998 RO action is final.  38 U.S.C.A. 
 7105.  The claim may not be reopened unless new and material 
evidence is received.  Id.; 38 U.S.C.A.  5108.  

In 1998, the RO denied service connection for bilateral hip 
degenerative joint disease essentially because the claimed 
disorder was neither manifested in-service nor to a 
compensably disabling degree within one year of the veteran's 
separation from active duty.  As such, for new evidence to be 
material in this matter, it would have to tend to show that 
the veteran had a bilateral hip disorder, to include 
degenerative joint disease, which was either incurred or 
aggravated during the veteran's period of service, or that 
degenerative joint disease of the hips was disabling to a 
compensable degree within one year of the veteran's 
separation from active duty.

The evidence received since the August 1998 RO decision 
consists essentially of VA and private medical records which 
include diagnoses of lumbar spine-related disorders.  None 
are shown to reflect either complaints of or treatment 
afforded the veteran for his degenerative joint disease of 
the hips.   Accordingly, this evidence is new in the sense 
that it was not before the RO at the time of its 1998 
decision.  However, as it relates to the instant claim, the 
evidence simply is not pertinent.  Significantly, it makes no 
mention of the veteran's hips, nor does it relate any current 
hip disorder to service.  Thus, the evidence submitted 
subsequent to 1998 is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  The Board parenthetically also observes that the 
medical record is devoid of any opinion which links a 
disorder of the hips to service.

Regarding the veteran's own assertions and testimony that his 
claimed bilateral hip disorder is somehow related to his 
military service, such statements are not competent evidence 
because he is not competent to offer a medical nexus 
requiring medical expertise.  Espiritu.  

In sum, while the evidence received since the August 1998 RO 
decision may be new, none is material, and the claim may not 
be reopened.

Lumbar Degenerative Joint Disease

In August 1998 the RO denied service connection for lumbar 
degenerative disc disease.  The veteran was notified of his 
appellate rights but he did not perfect a timely appeal.  As 
such, the 1998 RO action is final.  38 U.S.C.A.  7105.  The 
claim may not be reopened unless new and material evidence is 
received.  Id.; 38 U.S.C.A.  5108.  

Since that rating decision the veteran has presented a 
December 2006 VA outpatient treatment record.  This indicates 
that the physician believed that there was a possibility that 
the Schmorl's node was a direct result of the veteran's 
military service.  This evidence is new and it is material.  
38 U.S.C.A. § 5108.  Hence, this claim is reopened.


ORDER

As new and material evidence has not been submitted to reopen 
the claims of entitlement to service connection for rib and 
pelvic injury residuals, and bilateral hip degenerative joint 
disease these claims are not reopened.

The veteran has submitted new and material claim to reopen a 
claim of entitlement to service connection for lumbar spine 
degenerative joint disease.


REMAND

As noted above, a December 2006 VA outpatient treatment 
record notes that a Schmorl's node at L1 was detected during 
a 2003 MRI examination.  The physician who signed indicated 
that there was a possibility that the Schmorl's node was a 
direct result of the veteran's military service.  While such 
a conditional statement is an insufficient basis to grant 
service connection, Perman v. Brown, 5 Vet.App. 237, 241 
(1993) (where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence[,]'"), under 
38 U.S.C.A. § 5103, the Board finds that such a statement 
triggers the duty to assist in the form of securing a new VA 
medical opinion.

Therefore, this case is REMANDED for the following action:

1.  The RO must send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
notifies the veteran that he must submit 
all pertinent evidence in his possession, 
and which includes a Dingess compliant 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.

2.  The RO should contact the veteran and 
invite him to submit any medical evidence 
which would assist in verifying his 
assertion that his current back disorder 
is related to service.

3.  Thereafter, the claims folder should 
be forwarded to the physician who 
prepared the May 2006 report for 
consideration of the December 2006 VA 
treating physician's opinion that a 
Schmorl's node may be related to service.  
Following a review of all of the evidence 
of record, the examiner must opine 
whether it is at least as likely as not 
(i.e. is there a 50/50 chance) that any 
current lumbar disorder, to include a 
Schmorl's node, is related to the 
appellant's active duty service.  A 
complete rationale for any opinion 
expressed must be provided, and the 
examiner must specifically discuss the 
basis for agreeing or disagreeing with 
the December 2006 opinion.

4.  If the May 2006 examiner is not 
available, then the RO must arrange for 
the veteran to be accorded an examination 
by a VA orthopedist.  The purpose of the 
examination is to determine the nature 
and etiology of any lumbar disorder which 
may be present.  All indicated studies 
are to be performed.  The claims folder 
must be provided to and reviewed by the 
examiner prior to the conduct of any 
requested study. The examiner must then 
opine whether it is at least as likely as 
not that a current back disorder was 
incurred or aggravated while on active 
duty.  A complete rationale for any 
opinion expressed must be provided, and 
the examiner must specifically discuss 
the basis for agreeing or disagreeing 
with the December 2006 opinion.

5.  The RO should then review the claims 
file and undertake any additional actions 
deemed necessary to comply with the 
provisions of the VCAA.  When the RO is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate SSOC.  The 
records should then be returned to the 
Board for further appellate review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  


The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


